DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal
In view of the appeal brief filed on 10 May, 2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                            


Status of the Claims
Claims 2 and 14-18 have been canceled.
Claims 1, 3-13 and 19-23 are currently pending.

Withdrawn Rejections
Rejections of Claims 1, 3-13 and 19-23 under 35 U.S.C. 103 as being unpatentable over Nestec (EP 2143341 A1; 1/13/2010. Cited on IDS) in view of Donovan et al (Mead Johnson Nutrition. 2009;1-37. Cited on IDS) is hereby withdrawn in favor of a new rejection, below.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 


Claims 1, 3-13 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nestec (EP 2143341 A1; 1/13/2010. Cited on IDS) in view of Favier et al (Appl. Environ. Microbiol. 2002;68(1):219-226.) and Schmitt et al (US 2009/0220639 A1; 9/3/2009.).
The instant claims recite a method for reducing a count of Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of developing a condition later in life selected from the group consisting of excessive adiposity, overweight and obesity, the method comprising administering a synthetic nutritional composition comprising prebiotic oligosaccharides to the infant, wherein the prebiotic oligosaccharides comprise N-acetylated oligosaccharides, Sialylated oligosaccharides, and Galacto-oligosaccharides, wherein the infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age, wherein the N-acetylated oligosaccharides are 0.0015 to 0.005 g/100 kcal of the synthetic nutritional composition, the Galacto-oligosaccharides are 0.70 to 1.5 g/100 kcal of the synthetic nutritional composition, and the Sialylated oligosaccharides are 0.0045 to 0.0085 g/100 kcal of the synthetic nutritional composition.
Nestec teaches a nutritional composition for administration to an infant comprising an oligosaccharide mixture consisting of N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide (para 0013). In recent years, concerns about overweight and obesity in the adult population have grown substantially to the point where obesity is the most burdensome and costly nutritional condition worldwide. As a result, attention is starting to focus on the Bifidobacterium longum (further enhancing the reduction of the count of Streptococcus bacteria in the gut, since the probiotic of Nestec seems to be the same as claimed) (para 0024). The nutritional composition comprises a protein source (para 0026) including hydrolysed proteins (para 0027), a lipid source (para 0029), and a carbohydrate source including lactose and maltodextrin (para 0028). The nutritional composition comprises between 103 and 1012 cfu/g of probiotic, more preferably between 107 and 1012 cfu/g of probiotic (para 0024).

Nestec does not teach the use of the N-acetylated oligosaccharide, the galacto-oligosaccharide and the sialylated oligosaccharide in the composition reduces a count of Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of Streptococcus bacteria in the gut is a reduction of at least 20% with respect to the average abundance observed in the same population of infants before taking said composition (claim 3).
However, Nestec does teach developments during infancy may be a predictor of later adiposity (para 0010). The faecal flora of breast-fed infants includes appreciable populations of Bifidobacteria with some Lactobacillus species, whereas formula-fed infants have more complex microbiota, with Bifidobacteria, Bacteroides, Clostridia and Streptococci all usually present (para 0003). In addition, Favier teaches in breast-fed infants, the microbiota is rapidly dominated by Bifidobacteria. In contrast, the intestines of formula-fed infants are colonized by members of a variety of bacterial genera, including enterobacterial genera, Streptococcus, Bacteroides, and Clostridium, in addition to members of the genus Bifidobacterium (p.219 col left – para 1, p.224 col left – last para, col right – first para). In other words, Nestec and Favier both teach that a pattern of gut microbiota is different between breast-fed infants and formula-fed infants, and that the gut microbiota of formula-fed infants has lower bifidogenic flora and higher counts of Streptococcus. Schmitt teaches low bifidogenic flora causes gastrointestinal infections, including gastrointestinal infections caused by Streptococcus (para 0074). Gastrointestinal infections can be prevented and treated by non-digestible oligosaccharides, particularly galacto-oligosaccharides. The non-digestible oligosaccharide reduces the occurrence of the infections, as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus (para 0011). Finally, Nestec does teach administering a composition comprises galacto-oligosaccharide to infants in the first six months of life reduces the risk of obesity later in life (para 0012).
Streptococcus bacteria in the gut in a formula-fed infant having a higher than average risk of developing obesity later in life, since the gut microbiota of formula-fed infants has lower bifidogenic flora and higher counts of Streptococcus (as evidenced by Nestec and Favier), low bifidogenic flora causes Streptococcus infections (as evidenced by Schmitt), and developments during infancy may be a predictor of later adiposity (as evidenced by Nestec). Galacto-oligosaccharides reduces the severity of infections due to reduction of intestinal concentrations of Streptococcus (as evidenced by Schmitt), and the use of N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide in a composition for administration to infants in the first six months of life reduces the risk of obesity later in life (as evidenced by Nestec). Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reduce as much Streptococcus bacteria in the gut of formula-fed infants to prevent Streptococcus infections, and to maintain good developments during infancy in order to reduce the risk of obesity later in life. Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to a formula-fed infant having a higher than average risk of developing obesity later in life for reducing a count of Streptococcus bacteria in the infant gut, with a reasonable expectation of success.

The references cited above do not teach wherein the infant to whom the synthetic nutritional composition is administered has a count of Streptococcus bacteria in the gut, before Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age (claims 1, 4, 19), and the infant was born by C-section (claim 5).
Schmitt teaches infants delivered via caesarean section have an intestinal flora which is different from the intestinal flora of infants born via the vaginal route (para 0006). Infants delivered via a caesarean section lack a healthy flora, preventing infection is particularly important for these infants. These infants are normally delivered in a hospital environment, which is a risk for pathogenic infection due to the occurrence of nosocomial bacteria. Additionally, the impaired development of a healthy intestinal flora results in faster colonization of pathogenic bacteria compared to a situation where the infants intestinal tract is inoculated by maternal bacteria (para 0009). A less diverse intestinal flora in caesarean section delivered infants leaves the intestine more susceptible to colonization by nosocomial pathogens including Streptococcus (para 0074, 0082, Claim 25). In addition, Schmitt teaches gastrointestinal infections can be prevented and treated by galacto-oligosaccharides, wherein galacto-oligosaccharides reduce the occurrence of the infections, as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus (para 0011, Claims 24-26).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to an infant born by C-section for reducing a count of Streptococcus bacteria in the gut of the infant, since Schmitt discloses that the intestine of C-section born infants is more susceptible to colonization by pathogens including Streptococcus, and that preventing gastrointestinal infection is particularly Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age for reducing a count of Streptococcus bacteria in the gut of the infant, since Schmitt discloses that galacto-oligosaccharides reduce the occurrence of intestinal infections, as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reduce a count of Streptococcus bacteria in the gut of a C-section born infant as well as formula-fed infants having at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age, before administration of an oligosaccharide composition, since Schmitt discloses that preventing gastrointestinal infections is particularly important for infants delivered by C-section and formula-fed infants having high count of pathogens particularly Streptococcus, and that galacto-oligosaccharides-containing compositions reduce the occurrence of gastrointestinal infections as well as reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer a composition comprises N-acetylated oligosaccharide, galacto-oligosaccharide and sialylated oligosaccharide to an infant to whom the synthetic nutritional Streptococcus bacteria in the gut, before the administering of the synthetic nutritional composition, that is at least 10% / 30% / 50% higher than the average count of Streptococcus bacteria in healthy vaginally-born breast fed infants of the same age as well as to an infant born by C-section for reducing a count of Streptococcus bacteria in the gut of the infant(s), with a reasonable expectation of success.

The references cited above do not teach the claimed concentrations of N-acetylated oligosaccharides and sialylated oligosaccharides (claim 1) as well as the claimed formulation (claim 11).
However, Nestec does teach the nutritional composition for administration to the infant in the first six months of life reduces the risk of obesity later in life (para 0012), comprises an oligosaccharide mixture wherein the N-acetylated oligosaccharide comprises 0.5 to 4.0% of the oligosaccharide mixture, the galacto-oligosaccharide comprises 92.0 to 98.5% of the oligosaccharide mixture, and the sialylated oligosaccharide comprises 1.0 to 4.0% of the oligosaccharide mixture (para 0013). Example 1 demonstrates that the nutritional composition comprises 0.027 g/100 kcal N-acetylated oligosaccharides, 0.027 g/100 kcal sialylated oligosaccharides, and 1.1 g/100 kcal galacto-oligosaccharides (para 0041). The nutritional composition is a dry powder (para 0037-0038) or a ready to drink liquid (para 0016). In addition, Schmitt does teach a composition comprises galacto-oligosaccharides reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Streptococcus.
The references do identify each of the instant oligosaccharides as active ingredients in the composition for administration to the infant in the first six months of life reduces the risk of obesity later in life. Thus, each of the oligosaccharides achieves a recognized result and is therefore considered to be result effective variable. As such, before the effective filing date of the 

The references cited above do not teach the claimed range of the probiotic per gram of the synthetic nutritional composition (claims 22-23).
However, Nestec does teach the nutritional composition comprises between 103 and 1012 cfu/g of probiotic, more preferably between 107 and 1012 cfu/g of probiotic (para 0024), which overlap with the claimed probiotic ranges.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an optimized amount of probiotic in a nutritional composition for administration to an infant, since Nestec discloses that probiotic is preferably included in a nutritional composition for administration to an infant, and probiotic has a beneficial effect on the health or well-being of the host (para 0024). Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to use an optimized amount of probiotic in a nutritional 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1651